DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 3, 5-11 and 14-18 are currently pending.
Claims 12-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Regarding claim 1, claim limitation “moving mechanism” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses use a generic placeholder “mechanism” coupled with functional language “moving” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  

Since the claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 7, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S.2015/0075566 to Tanikawa et al. (hereinafter “Tanikawa”) in view of U.S. 2016/0211166 to Yan et al. (hereinafter “Yan”).
Regarding claims 1 and 10, Tanikawa teaches a method for cleaning the inside of a processing chamber and controlling the adherence of microparticles on the edge ring provided near a substrate mounted on an electrostatic chuck in a processing chamber (para [0010-0014]) (see figure 1) comprising the step of applying a direct current voltage to the electrostatic chuck (para [0012]).
Tanikawa does not teach that the edge ring includes an inner edge ring, a central edge ring provided at an outer side of the inner edge ring and vertically movable by a moving mechanism, wherein the inner edge 10ring and the outer edge ring are vertically 
Yan teaches the use of an edge ring including an inner edge ring (figure 19, #1238) provided near a substrate mounted on an 5electrostatic chuck in a processing chamber, a central edge ring (figure 19, #1240) provided at an outer side of the inner edge ring and vertically movable by a moving mechanism (figure 19, #1064), and an outer edge ring (figure 19, #1018) provided at an outer side of the central edge ring (see figures 18-20) (para [0083-0085]). In addition, Yan teaches that the movement of a ring in an upward direction alters the profile of the plasma (para [0084]) and that the movement of the rings facilitates the replacement of the rings (para [0084-0085]). Moreover, Yan teaches that the inner edge 10ring (figure 19, #1238), central edge ring (figure 19, #1240) and the outer edge ring  (figure 19, #1018) are vertically movable (para [0083-0058]) (see figures 15-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Tanikawa wherein the edge ring includes an inner edge ring, a central edge ring provided at an outer side of the inner edge ring and vertically movable by a moving mechanism, and an outer edge ring provided at an outer side of the central edge ring, wherein the inner edge 10ring and the outer edge ring are vertically movable, and the steps of moving the central edge ring upward or downward and moving at least one of the inner edge ring and the outer edge ring upward or downward as taught by Yan, for the purpose of altering the plasma profile and/or for facilitating the replacement of the inner edge ring and/or central edge ring, since Yan teaches that the movement of a ring in an upward direction alters the 
Tanikawa/Yan does not teach that the central edge ring is moved in an upward or downward direction while maintaining the direct current voltage applied to the electrostatic chuck.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to move the central edge ring in an upward or downward direction while maintaining the direct current voltage applied to the electrostatic chuck for the purpose of exposing other areas of the central edge ring, inner edge ring and/or outer edge ring to the plasma, and/or for altering the plasma profile, since Yan teaches that the movement of a ring in an upward direction alters the profile of the plasma (para [0084] of Yan).
Moreover, it is noted that there are only two possibilities: a) moving the central edge ring in an upward or downward direction while maintaining the direct current voltage applied to the electrostatic chuck, and b) not moving the central edge ring in an upward or downward direction while maintaining the direct current voltage applied to the electrostatic chuck, and the skilled artisan would have found it obvious to try the Tankikawa/Yan method by moving the central edge ring in an upward or downward direction while maintaining the direct current voltage applied to the electrostatic chuck, with a reasonable expectation of success.
Tanikawa does not explicitly teach that the method is for cleaning an edge ring including an inner edge ring provided near a substrate mounted on an 5electrostatic chuck in a processing chamber, a central edge ring provided at an outer side of the 
However, since the processing conditions and cleaning steps disclosed by Tanikawa/Yan are similar to those instantly claimed, it would be reasonably expected that the Tankikawa/Yan method will produce the same results, e.g., cleaning, as recited in the preamble.

Regarding claims 3 and 5, Tanikawa further teaches the step of supplying a gas such as N2 gas (reads on “cleaning gas”) to the processing container (figure 1, #12).
Tanikawa/Yan does not explicitly teach that the N2 gas (reads on “cleaning gas”) is supplied to a position below the central ring.
However, it is noted that there are only three possibilities: a) supplying the N2 gas (reads on “cleaning gas”) to a position below the central ring, b) supplying the N2 gas (reads on “cleaning gas”) to a position above the central ring, and c) supplying the N2 gas (reads on “cleaning gas”) to the same position as the central ring, and the skilled artisan would have found it obvious to try the Tanikawa/Yan method wherein the N2 gas (reads on “cleaning gas”) is supplied to a position below the central ring, with a reasonable expectation of success.

Regarding claim 7, Tanikawa further teaches the step of controlling the polarity of the direct current voltage depending on the types of deposits adhered to the ring (para [0057-0058]).

Regarding claim 11, Tanikawa further teaches that the voltage application process is performed before the substrate to be processed is carried into the processing container (para [0055]), wherein after a carry-out process of a substrate the controller performs the cleaning process (para [0068]) (reads on the limitation “after applying the direct current voltage, determining whether or not a predetermined time has elapsed since the direct current voltage is applied to the electrostatic chuck”).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S.2015/0075566 to Tanikawa et al. (hereinafter “Tanikawa”) in view of U.S. 2016/0211166 to Yan et al. (hereinafter “Yan”) and in further view of U.S. 5,507,874 to Su et al. (hereinafter “Su”).
Regarding claim 6, Tanikawa further teaches that applying the direct current voltage to the electrostatic chuck includes applying a positive direct current voltage and/or a negative direct current voltage (para [0057-0058]).
Tanikawa/Yan does not explicitly teach that applying the direct current voltage to the electrostatic chuck includes alternately applying a positive direct current voltage and a negative direct current voltage.
However, the application of a direct current voltage to an electrostatic chuck by alternately applying a positive direct current voltage and a negative direct current voltage was known in the art. For example, Su teaches a method for removing particulate contaminants from an electrostatic chuck pedestal comprising the step of sequentially applying voltages of different polarities to an electrostatic chuck (column 8, lines 46-52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Tanikawa/Yan wherein the step of applying the direct current voltage to the electrostatic chuck includes alternately applying a positive direct current voltage and a negative direct current voltage as taught by Su, for the purpose of enhancing suspension of contaminant particles and entrainment of these particles in the gas exhausted from the container as disclosed by Su (column 8, lines 46-52 of Su).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S.2015/0075566 to Tanikawa et al. (hereinafter “Tanikawa”) in view of U.S. 2016/0211166 to Yan et al. (hereinafter “Yan”) and in further view of U.S. 6,475,336 to Hubacek (hereinafter “Hubacek”).
Regarding claims 8 and 9, Tanikawa further teaches that the processing chamber used comprises a shower head (figure 1, #42a) facing the substrate (see figure 1).
Tanikawa/Yan does not teach that at least one of the inner edge ring and the outer edge ring has an electrode, and the step of applying a direct current voltage to at least one of the electrodes.
Hubacek teaches the use of an edge ring comprising an electrode and the step of applying a direct current voltage to the ring for the purpose of controlling the temperature of the edge ring (column 2, lines 14-45). In addition, Hubacek teaches that by lowering the temperature of the edge ring during processing it may be possible to reduce the rate of erosion of the edge ring, i.e., reducing the temperature of the edge 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Tanikawa/Yan wherein at least one of the inner edge ring or outer edge ring has an electrode, and the step of applying a direct current voltage to at least one of the electrodes, since Hubacek teaches that the use of an edge ring comprising an electrode and the step of applying a direct current voltage to the ring is effective for controlling the temperature of the edge ring (column 2, lines 14-45), wherein reducing the temperature of the edge ring can reduce the chemical reacting rates of the edge ring material with the ions/chemical species in the plasma (column 5, lines 55-60).

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S.2015/0075566 to Tanikawa et al. (hereinafter “Tanikawa”) in view of U.S. 2016/0211166 to Yan et al. (hereinafter “Yan”) and in further view of KR2011-0080811 to Mun (hereinafter “Mun”).
Regarding claim 17, Tanikawa/Yan does not teach that a direction or intensity of an electric field in a space adjacent to the central edge ring is constantly changed by moving the central edge ring upward or downward. 
However, Mun teaches that when a high frequency power is applied around the electrostatic chuck, an electric field is formed and that a focus ring extends the electric field formation region in the region where the plasma is formed (English Translation, page 3, lines 37-41). In addition, Mun 
Since, the processing steps disclosed by Tanikawa/Yan are similar to those instantly claimed, and Mun teaches that when a high frequency power is applied around the electrostatic chuck, an electric field is formed and that a focus ring extends the electric field formation region in the region where the plasma is formed (English Translation, page 3, lines 37-41),  it would be reasonably expected that when the central edge ring disclosed by the method of Tanikawa/Yan is moved in an upward or downward direction, a direction or intensity of an electric filed in a space adjacent to the central edge ring is constantly changed as instantly claimed.

Regarding claim 18, Tanikawa/Yan does not teach that a vertical displacement of the central edge ring is based on a consumption amount of the central edge ring.
However, Mun teaches that if the focus ring is etched during the plasma process, the height of the upper surface of the focus ring is adjusted to evenly distribute the plasma (English Translation, page 3, lines 6-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Tanikawa/Yan wherein a vertical displacement of the central edge ring is based on a consumption amount of the central edge ring as taught by Mun, for the purpose of distributing the plasma evenly, since Mun teaches that if the focus ring is etched during the plasma process, the height of the upper surface of the focus ring is adjusted to evenly distribute the plasma (English Translation, page 3, lines 6-9).

Response to Arguments
Applicant's arguments filed on 02/24/2021 have been fully considered but they are not persuasive. 
The applicant argues that the combination of Tanikawa/Yan does not teach or suggest the limitation “moving the central edge ring upward or downward while maintaining the direct current voltage applied to the electrostatic chuck” as recited in claim 1.
However, this argument is not persuasive. As discussed above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to move the central edge ring in an upward or downward direction while maintaining the direct current voltage applied to the electrostatic chuck for the purpose of exposing other areas of the central edge ring, inner edge ring and/or outer edge ring to the plasma, and/or for altering the plasma profile, since Yan teaches that the movement of a ring in an upward direction alter the profile of the plasma (para [0084] of Yan).
Moreover, it is noted that there are only two possibilities: a) moving the central edge ring in an upward or downward direction while maintaining the direct current voltage applied to the electrostatic chuck, and b) not moving the central edge ring in an upward or downward direction while maintaining the direct current voltage applied to the electrostatic chuck, and the skilled artisan would have found it obvious to try the Tankikawa/Yan method by moving the central edge ring in an upward or downward direction while maintaining the direct current voltage applied to the electrostatic chuck, with a reasonable expectation of success.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLYN I RIVERA-CORDERO whose telephone number is (571)270-7680.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mikhail Kornakov can be reached on 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.I.R/Examiner, Art Unit 1714                                                                                                                                                                                                        
/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714